DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Objections
Claim(s) 4 & 7 is/are objected to because of the following informalities:  the formula as written in the claims is illegible.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 & 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016174806 hereafter referred to as Tsuda (reference in the rejection is made to US 2018/0047511 which is an English translation of WO2016174806).
In regards to claim 1, Tsuda discloses 
A capacitor comprising: 
a capacitor element formed by winding an anode foil (21 – fig. 2; [0017]) and a cathode foil (22 – fig. 2; [0017]); and 
an outer case (11 – fig. 2; [0016]) storing the capacitor element therein, wherein 
a hydrogen reaction film reactive with atomic hydrogen generated in the outer case is formed on a surface of the cathode foil ([0018] & [0035] – wherein Ti formed on the cathode foil is a hydrogen reaction film).  

In regards to claim 2, Tsuda discloses 
The capacitor according to claim 1, wherein the anode foil is a middle and high voltage anode foil including tunnel-shaped pits ([0022-0023] – etching will produce tunnel-shaped pits).  

In regards to claim 3, Tsuda discloses
The capacitor according to claim 1, wherein the hydrogen reaction film contains titanium, and wherein the titanium reacts with the atomic hydrogen ([0018] & [0035] – wherein Ti will react with the atomic hydrogen).  

In regards to claim 5, Tsuda discloses
A method for producing a capacitor comprising: 
forming a hydrogen reaction film reactive with atomic hydrogen on a surface of a cathode foil ([0018] & [0035] – wherein Ti formed on the cathode foil is a hydrogen reaction film); 
forming a capacitor element by winding an anode foil (21 – fig. 2; [0017]) and the cathode foil (22 – fig. 2; [0017]); and
storing the capacitor element in an outer case (11 – fig. 2; [0016]).  

In regards to claim 6, Tsuda discloses
The capacitor according to claim 2, wherein the hydrogen reaction film contains titanium, and wherein the titanium reacts with the atomic hydrogen ([0018] & [0035] – wherein Ti will react with the atomic hydrogen).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsuda.
In regards to claim 4/7,
Tsuda discloses wherein a relationship between a withstand voltage ratio of the anode foil and a titanium adhesion amount of the cathode foil is within a range represented by the following equation: 
[Mathematical 1]                          
                            y
                            ≥
                            a
                            x
                            +
                            1.326
                            ×
                            
                                
                                    1.03
                                
                                
                                    
                                        
                                            
                                                
                                                    T
                                                    -
                                                    65
                                                
                                                
                                                    10
                                                
                                            
                                        
                                    
                                
                            
                            ×
                             
                            e
                            x
                            p
                            ⁡
                            {
                            l
                            n
                            ⁡
                            (
                            
                                
                                    L
                                
                                
                                    2000
                                
                            
                            )
                            ×
                            0.04264
                            }
                        
                     
where y is the withstand voltage ratio and is a film withstand voltage per volt of rated voltage of the capacitor, 
x is the titanium adhesion amount, is an amount of titanium (unit: g/m2) contained in the hydrogen reaction film formed on the cathode foil per square meter, and is larger than 0, 
a is -0.021 or -0.020, 
T is an upper limit operation temperature (unit: °C) of the capacitor, and 
L is an operation time (unit: h) of the capacitor.  

                        
                            y
                            ≥
                            a
                            x
                            +
                            1.326
                            ×
                            
                                
                                    1.03
                                
                                
                                    
                                        
                                            
                                                
                                                    T
                                                    -
                                                    65
                                                
                                                
                                                    10
                                                
                                            
                                        
                                    
                                
                            
                            ×
                             
                            e
                            x
                            p
                            ⁡
                            {
                            l
                            n
                            ⁡
                            (
                            
                                
                                    L
                                
                                
                                    2000
                                
                            
                            )
                            ×
                            0.04264
                            }
                        
                     will be met.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the final capacitor of Tsuda ‘511 will have a “y” value well outside the claimed range. Otherwise a prima facie case of anticipation, or in the alternative, of obviousness has been established.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,970,626 – claim 9 		US 20070014077 – [0067], [0069], [0084]
EP09052741A – abstract 		US 6,058,006 – fig. 4; C21:L46-63

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848